UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-6696


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JUSTIN CRENSHAW,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington.   Malcolm J. Howard,
Senior District Judge. (7:09-cr-00054-H-1; 7:13-cv-00020-H)


Submitted:   July 23, 2015                 Decided:   August 7, 2015


Before SHEDD, FLOYD, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Justin Crenshaw, Appellant Pro Se. Jason Michael Kellhofer,
Assistant United States Attorney, Jennifer E. Wells, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Justin Crenshaw seeks to appeal the district court’s orders

dismissing as untimely his 28 U.S.C. § 2255 (2012) motion and

denying reconsideration.       The orders are not appealable unless a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.     § 2253(c)(1)(B)         (2012).            A     certificate      of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                   28 U.S.C. § 2253(c)(2)

(2012).    When the district court denies relief on the merits, a

prisoner     satisfies     this     standard        by     demonstrating       that

reasonable     jurists     would    find     that    the       district      court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).               When the district court

denies     relief     on   procedural       grounds,       the    prisoner      must

demonstrate    both    that   the   dispositive          procedural    ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.           Slack, 529 U.S. at 484-85.

     We have independently reviewed the record and conclude that

Crenshaw has not made the requisite showing.                     Accordingly, we

deny a certificate of appealability and dismiss the appeal.                      We

dispense     with   oral    argument    because      the       facts   and    legal




                                        2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3